Citation Nr: 9933812	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-28 680	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hallux 
valgus deformities with bilateral hammer toes of the second, 
third, and fourth toes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



FINDINGS OF FACT

1.  The veteran served on active duty from March 1947 to May 
1950

2.  On August 23, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, Florida, that the veteran died on 
July [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim for 
whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hallux 
valgus deformities with bilateral hammer toes of the second, 
third, and fourth toes.  38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.





			
	LAWRENCE M. SULLIVAN 	        JEFF MARTIN
	Member, Board of Veterans'      Member, Board of Appeals
      Veterans' Appeals


		
      H. N. SCHWARTZ
      Member, Board of Veterans' Appeals



 


